DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 3-4, filed on 1/19/2022, with respect to Double Patenting rejection of claims 1-20 have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-11:
The present invention describes a circuit, comprising a first accumulator configured to receive an input phase code representing a phase timing difference between a data signal and a clock signal at each finite state machine (FSM) cycle, to accumulate input phase codes for different FSM cycles, and to generate a first order phase code at each FSM cycle; a second accumulator coupled to the first accumulator and configured to accumulate the input phase codes and first order phase codes for different FSM cycles, and to generate a second order phase code at each FSM cycle; and a third accumulator coupled to the second accumulator.  The closest prior art, US 
(2) Regarding claims 12-16:
The present invention describes a circuit, comprising a deserializer configured for generating an input phase code representing a phase timing difference between a data signal and a clock signal at each finite state machine (FSM) cycle; and a finite state machine (FSM) configured for accumulating input phase codes for different FSM cycles to generate a phase code at each FSM cycle, wherein the phase code has an order that is higher than two.  The closest prior art, US Patent 11,025,294 B2, 10,541,718 B2, and 10,224,978 B1 all discloses a same circuit, but were overcame by the terminal disclaimer filed on 1/19/2022, other prior art of record fails to disclose a finite state machine (FSM) configured for accumulating input phase codes for different FSM cycles to generate a phase code at each FSM cycle, wherein the phase code has an order that is higher than two.  This distinct feature has been added to independent claim 12, thus rendering claims 12-16 allowable.
(3) Regarding claims 17-20:
The present invention describes a method, comprising slowing down an initial clock to generate a clock signal; converting a data signal from a serial format into a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/26/2022